PER CURIAM.
We affirm the order dismissing with prejudice appellants’ complaint seeking to bar the enforcement of a foreign judgment which had been entered against plaintiffs. We agree with GNLV Corp. v. Featherstone, 504 So.2d 63 (Fla. 4th DCA 1987), that section 55.501, Florida Statutes (1988), which provides procedures for the domestication of foreign judgments in Florida, is constitutional. We do not agree with the argument of appellants that the provisions in that section for notice to the judgment debtor are insufficient to meet due process standards. We find no merit in appellants’ additional arguments.
Affirmed.
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.